Citation Nr: 1009753	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  92-18 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
deviated nasal septum, currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for headaches, 
residuals of head injury, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Gregory D. Kennum, P.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1950 to August 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a hearing before the Board.  The most 
recent requested hearing was conducted in October 2009 by the 
undersigned Veterans Law Judge. 

The Board remanded these claims for additional development on 
numerous occasions.  Unfortunately, the appeal is again 
REMANDED to the Department of Veterans Affairs Regional 
Office.  VA will notify the appellant if further action is 
required.

The issue of entitlement to earlier effective dates for post-
operative deviated septum and headaches, residuals of a head 
injury, are REFERRED to the RO for appropriate action.


REMAND

The Veteran is seeking an increased rating for his post-
operative deviated nasal septum, currently rated as 50 
percent disabling, and headaches, residuals of a head injury, 
currently rated as 30 percent disabling.

During the pendency of this appeal, the criteria for 
evaluating disabilities due to traumatic brain injuries (TBI) 
were amended, effective October 23, 2008.  See 73 Fed. Reg. 
54693 (Sept. 23, 2008).  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change, as long as the application 
would not produce retroactive effects.  VAOPGCPREC 7-2003 
(Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

The Board observes that the Veteran's increased rating 
claims were filed prior to October 2008; therefore, the 
diagnostic criteria in effect prior to that date as well as 
the amended criteria effective that date must be considered.  

The Veteran's most recent VA neurological examination was 
conducted in September 2007, prior to the effective date of 
the revisions to the regulations for the evaluation of 
traumatic brain injuries.  Therefore, additional development 
is required prior to appellate review.  The Board regrets 
having to remand this portion of the Veteran's appeal but 
finds that the recent amendment to the pertinent regulations 
necessitates a remand.  

Also, during the October 2009 hearing, the Veteran testified 
that his headaches and post-operative deviated nasal septum 
have become worse since his last VA examination.

A remand is necessary in order to determine the current level 
of severity of the Veteran's headaches and post-operative 
deviated nasal septum.  The United States Court of Appeals 
for Veterans Claims (Court) has held that when a Veteran 
alleges that his service-connected disability has worsened 
since he was previously examined, a new examination may be 
required to evaluate the current degree of impairment.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a 
Veteran is entitled to a new examination after a two year 
period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  A VA examination is necessary to provide a 
thorough assessment of the Veteran's current level of 
functioning due to these service-connected disabilities.

The Veteran must be advised of the importance of reporting to 
any scheduled VA examinations and of the possible adverse 
consequences, to include denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Additionally, if any updated treatment records are 
available, they should be obtained and associated with the 
claims folder. 


Accordingly, the case is REMANDED for the following 
actions:

1.  Obtain and associate with the 
claims folder any updated treatment 
records.

2.  Afford the Veteran a VA examination 
to determine the current severity of 
his headaches and his residuals of a 
head injury.  The examiner should 
identify and completely describe all 
current symptomatology.  The Veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

Ask the examiner to discuss all 
findings in terms of Schedule of 
Ratings for Mental Disorders, 38 C.F.R. 
§ 4.130 (2009); 38 C.F.R. § 4.124a, 
Diagnostic Code 8045; Evaluation of 
Cognitive Impairment and Subjective 
Symptoms, 38 C.F.R. § 4.124a; and 
38 C.F.R. § 4.124a, Diagnostic Code 
8100.  The pertinent rating criteria 
must be provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail. 

All pertinent pathology that is found on 
examination should be noted in the report 
of the evaluation.  To the extent 
possible, the examiner should elicit a 
complete history from the Veteran and 
specifically identify all neurological 
manifestations directly attributable to 
the brain trauma.  

In particular, the examiner should 
identify any purely neurological symptoms 
attributable to the service-connected 
disability, and provide an opinion 
regarding the impact of residuals of the 
head injury on the Veteran's ability to 
work.  If the Veteran is mentally 
incapable of providing a complete 
history, this fact should be noted in the 
examination report.  

Also, the examiner should provide 
specific opinions addressing the degree 
to which the service-connected disability 
is manifested by facets of cognitive 
impairment including: memory, attention, 
concentration, executive functions; 
judgment; social interaction; 
orientation; motor activity; visual 
spatial orientation; subjective symptoms; 
neurobehavioral effects; communication; 
and consciousness.

3.  Afford the Veteran a VA examination 
to determine the current severity of 
his post-operative deviated nasal 
septum.  The examiner should identify 
and completely describe all current 
symptomatology.  The Veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  

Ask the examiner to discuss all 
findings in terms of the Schedule of 
Ratings for the Respiratory System, 
38 C.F.R. § 4.97, Diagnostic Codes 6502 
- 6521.  The pertinent rating criteria 
must be provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

4.  After all of the above actions have 
been completed, readjudicate his claims.  
If the claims remain denied, issue to the 
Veteran and his representative a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

